Sutton, J.,
dissenting. While I prepared the opinion in this case, I do not agree with the conclusion reached by the majority of the court, to the effect that the word “reset” as used in the contract is ambiguous. I think the holding in the above decision in that respect is erroneous. The meaning of the word “ reset,” as defined in Webster’s New International Dictionary, is “to set again.” It naturally follows that before an object or thing can be reset it must have been set, then taken up or removed, and set again. This is the usual and ordinary meaning of the word. Counsel for both the plaintiff and the defendant concede that they have found no legal authority on the meaning of the word. What is its meaning as used in the proposal with reference to the granite curb, and why was it used at all ? A street or road was to be improved, and this, in one particular, was to be done by widening it twelve feet. This work required that the portion of the street be graded, and the granite curb in question, located on the side of the street being widened, necessarily had to be taken up, moved over twelve feet, and placed or set again along the side of the road after it was widened. The proposal, which is a part of the written contract, states that the plaintiff has carefully examined the plans and specifications of this project, and that he has personally examined the site of the work. Unquestionably, he knew exactly what was to be done. He stated in his proposal: “I propose to furnish all necessary machinery, tools, apparatus, and other means of construction and do all the work and furnish all the materials in the manner specified, and in accordance with the State standard specifications, and to finish the entire project not later than 100 working days.” He then accepted and signed the contract which he alleges in his petition is a legal, binding contract on the parties thereto.
Under the facts as disclosed by the petition, the contract being pleaded therein, I think the proper construction to be given the contract between the parties with reference to the item “4267.8 lin. ft. óf granite curb reset,” is that the word “reset” as here used included the removal of the curb, from where it was set before the *759improvement was commenced, over twelve feet, to tbe side of the road where it was to be reset. The contract between the parties in this respect is a valid written instrument, without ambiguity, and parol evidence is inadmissible to add to, take from, or vary its terms. Code, § 20-704. “Parol negotiations eventuating in an unambiguous written contract are merged in the writing, and are ineffectual to vary or contradict the writing.” Capps v. Edwards, 130 Ga. 146 (3) (60 S. E. 455); Gibson v. First National Bank, 158 Ga. 350, 353 (123 S. E. 606). “All oral negotiations between parties to a written contract, which either preceded or accompanied the execution of the instrument, are to be regarded as merged in, or extinguished by it; and the writing is to be treated as the exclusive medium of• ascertaining the agreement to which the contractors bound themselves.” Logan v. Bond, 13 Ga. 192 (3); Rich v. Rawleigh Co., 47 Ga. App. 571, 574 (171 S. E. 228). See also Champion Manufacturing Co. v. Crandall, 16 Ga. App. 536 (85 S. E. 673); Shores-Miller Co. v. Fitzpatrick, 23 Ga. App. 251 (2) (98 S. E. 228); Stonecypher v. Georgia Power Co., 183 Ga. 498 (189 S. E. 13); Code, § 38-501.
I think the court properly disallowed the amendment for the reason that it sought to vary the terms of the written contract by alleging a parol agreement or communications which took place prior to the execution of the written contract sued on, and this being true the court did not err in sustaining the general demurrer to the plaintiff’s petition.